DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, 7-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase, “in order to seal the media line in the media line,” is confusing.
As to claim 4, “the two sealing elements,” should be “the at least two sealing elements,” to avoid an antecedent basis issue.
Claim 7 recites the limitation "each testing section" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 8-10, “the at least one sealing element,” should be used to avoid an antecedent basis issue.
As to claims 12 and 13, “the at least one contact element” and “ the at least on sealing element,” should be used to avoid an antecedent basis issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suto (U.S. Patent Publication 2012/0225366).
Regarding claim 1, Suto discloses a test device for testing the voltage of a fuel cell stack, the test device comprising a shaft 218 containing a coaxial cable 212 connected to a voltage probe 220 at the end of the shaft that contacts and scans the fuel cell stack, wherein the test device is inserted into stack locators adjacent the fuel cell stack (Paragraphs 0032, 0046-0073 and 0079 and Figs. 2 and 3), as recited in claim 1 of the present invention.  Suto also discloses that the voltage probe is attached to a slidable mount 410 that closes off the area between the stack locators and adjacent fuel cells in the stack (Paragraph 0087 and Fig. 4), as recited in claims 1, 12 and 13 of the present invention.  
	Suto teaches every limitation of claims 1, 12 and 13 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suto (U.S. Patent Publication 2012/0225366) in view of Fisher (U.S. Patent Publication 2013/0029245).
The teachings of Suto have been discussed in paragraph 5 above.
Suto fails to disclose that two or three sealing elements are arranged on the rod apart from one another, that at least two spaced apart contact probes are part of the testing device, and that the testing device comprises a detection unit, such as a sensor or camera, on the rod that detects a position of the rod relative to an individual fuel cell.
Fisher discloses a fuel cell voltage testing device comprising a rod, a carriage on the rod, and a probe assembly attached to the carriage, wherein the probe assembly comprises two probe tips for measuring adjacent fuel cells (Figs. 1 and 3 and Paragraphs 0026, 0042-0044), as recited in claim 11 of the present invention.  Fisher also discloses that a probe position is initially calibrated to the ends of the voltage source array under test and that the carriage moves from one end of the array to the other based on the calibration (Paragraph 0056), as recited in claim 14 of the present 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that two or more probes could be used in the testing device of Suto because Fisher teaches that this allows for multiple measurements to be taken at once so that they can be compared with one another.  Regarding claims 2, 3 and 5 of the present invention, it would have been obvious to one of ordinary skill in the art that if more than one probe is used in the device of Suto, then more than one slidable mount would needed for the additional probes to be formed on.  Finally, it would have been obvious to one of ordinary skill in the art that the device of Suto could have a detection unit because Fisher teaches that this allows for the probe to be positioned correctly so that a desired fuel cell is scanned.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references fail to disclose or reasonably suggest a testing device that is inserted into a media line formed by the stacked media openings of adjacent fuel cells.  Additionally, the prior art fails to disclose that the testing device seals off fuel cells from others and introduces a fluid via the testing device between the seals.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722